Case 1:21-cv-02384-RMR Document 1 Filed 09/03/21 USDC Colorado Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. __21CV2384________________________


     JESSE BOILING, MINOR and
     CINDY BOILING, CUSTODIAL GUARDIAN OF MINOR
     Plaintiffs,

     v.

     COLORADO SPRINGS SCHOOL DISTRICT NO. 11 FACILITIES CORPORATION,

     MICHAEL THOMAS, SUPERINTENDENT, COLORADO SPRINGS DISTRICT NO. 11
     FACILITIES CORPORATION, individually and in his official capacity.

     ELROY CORMIER, SECURITY STAFF, COLORADO SPRINGS SCHOOL DISTRICT
     NO. 11 FACILITIES CORPORATION, individually and in his official capacity

     BRIAN KING, DEAN OF STUDENTS, COLORADO SPRINGS SCHOOL DISTRICT
     NO. 11 FACILITIES CORPORATION, individually and in his official capacity

     BRIAN HARGROVE, MITCHELL HIGH SCHOOL EMPLOYEE, COLORADO
     SPRINGS SCHOOL DISTRICT NO. 11 FACILITIES CORPORATION, individually and
     in his official capacity


     Defendants.


     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND OTHER WRONGS
                       JURY TRIAL DEMANDED



     Mr. Boiling, minor and his custodial guardian, Cindy Boiling, through counsel, as and for

their COMPLAINT against Defendants, alleges the following:



                                 I. INTRODUCTION

       This is a declaratory judgment and civil rights action to enforce Plaintiff’s fundamental


                                                1
Case 1:21-cv-02384-RMR Document 1 Filed 09/03/21 USDC Colorado Page 2 of 9




rights under 28 U.S.C. § 1331, 1343, 42 U.S.C. § 1983,1988 and the Fourth and Fourteenth

Amendments to the United States Constitution and under the common law of Colorado and the

Colorado Constitution against the above-named Defendants.



                                 JURISDICTION AND VENUE

1. This action arises under the Constitution and laws of the United States and the State of

   Colorado and is brought pursuant to Title 42 U.S.C. § 1983 and the common law of the

   State of Colorado. This Court has subject-matter jurisdiction over these claims under 28

   U.S.C. §§ 1331 and 1343. It has supplemental jurisdiction over state-law claims under 28

   U.S.C. § 1367. Jurisdiction supporting Plaintiff’s claim for attorney fees and costs is

   conferred by 42 U.S.C. 1988.

2. The Defendants are all public officials or other Colorado Springs School District 11

   Facilities Corporation. Each of the Defendants resides within this District and/or performs

   official duties within the State of Colorado. This Court, accordingly, has personal

   jurisdiction over each of the Defendants.

3. Venue is proper in the District of Colorado pursuant to 28 U.S.C. 1391(b). All the events

   alleged occurred within the State of Colorado, and all the parties were residents of the State

   of Colorado at the time of the events giving rise to this litigation. Defendants perform their

   official duties in the District of Colorado, and the events and omissions giving rise to

   plaintiff’s claims occurred in this District.

4. Plaintiff filed a timely Notice of Claims with the proper parties pursuant to C.R.S. § 24-10-

   101 et. seq.




                                                   2
Case 1:21-cv-02384-RMR Document 1 Filed 09/03/21 USDC Colorado Page 3 of 9




                                          III. PARTIES

                                              Plaintiff

5. The Plaintiff, Mr. Boiling, minor, is a citizen and resident of Colorado Springs, El Paso

     County, State of Colorado.      Cindy Boiling, his custodial guardian, is also a citizen of

     Colorado and resident of Colorado Springs, El Paso County, State of Colorado.

                                            Defendants

6.   Defendant, Colorado Springs School District No. 11 Facilities Corporation is a Non-Profit

     corporation and registered to operate in the state of Colorado, here-in Defendant School

     District 11.

7. Defendant, Michael Thomas, is Superintendent of Colorado Springs School District No. 11

     Facilities Corporation, individually and in his official capacity. He is a citizen and resident

     of Colorado. At all times material to the allegations in this Compliant was acting under the

     color of state law. Herein after referred to as Defendant Thomas.

8. Defendant, Elroy Cormier, is a citizen and resident of El Paso County, Colorado, and was, at

     all times material to the allegations in this Complaint, acting in his capacity as a Security

     Staff Officer employed by Defendant School District 11, Colorado and was acting under

     color of state law. Elroy Cormie is sued in his official and individual capacities. Herein after

     referred to as Defendant Cormier.

9. Defendant, Brian King, is a citizen and resident of El Paso County, Colorado, and was, at all

     times material to the allegations in this Complaint, acting in his capacity as Dean of

     Students at Mitchel High School, employed by Defendant School District 11, Colorado and

     was acting under color of state law. Brian King is sued in his official and individual

     capacities. Herein after referred to as Defendant King.



                                                  3
Case 1:21-cv-02384-RMR Document 1 Filed 09/03/21 USDC Colorado Page 4 of 9




10. Defendant, Brian Hargrove, is a citizen and resident of El Paso County, Colorado, and was,

   at all times material to the allegations in this Complaint, acting in his capacity as an

   employee of Defendant School District 11, Colorado and was acting under color of state

   law. Brian Hargrove is sued in his official and individual capacities. Herein after referred to

   as Defendant Hargrove.

                                  II. STATEMENT OF FACTS

11. The claims of the above-described minor claimant arose out of a humiliating unauthorized

   strip search conducted by Security Staff Elroy Cormier. On September 13, 2019 Jesse

   Boiling was in the boys’ locker room at Mitchell High School. Jesse Boling was known by

   school staff to be on the Autism spectrum and was in an IEP for special needs. Jesse was

   with two other students. All three students were contacted by Security Staff Elroy Cormier.

   Mr. Cormier escorted all three students to Dean Byron King’s Office.

12. Present in the office were Jesse Boling, Mr. Cormier, Dean King, Brian Hargrove and the

   other two students. The students’ backpacks were searched, and no items of contraband

   were found in Jesse’s backpack. Undeterred Mr. Cormier instructed Jesse to take off his

   socks and shoes. When that failed to uncover any illegal items, Mr. Cormier instructed Jesse

   to remove his shirt and pull his pants to his knees.

13. It was apparent to all in the room including Mr. Cormier, Mr. Hargrove and Dean King, that

   Jesse was confused and scared by this request. It should have been apparent to all the adults

   in the room any suspicious demeanor on behalf of Jesse was likely caused by his spectrum

   disorder. Nevertheless because of the show of authority by all of the adults in the room,

   Jesse complied with the request.

14. When this failed to produce any items of contraband, Mr. Cormier became angry. Mr.



                                                 4
Case 1:21-cv-02384-RMR Document 1 Filed 09/03/21 USDC Colorado Page 5 of 9




   Cormier instructed Jessie to drop his underwear. Jesse was shocked and embarrassed by the

   request. The embarrassment was increased because the other student was in the room. When

   Jesse hesitated, Mr. Cormier became more aggressive in his demand that Jesse pull his

   underwear down. He was instructed 4 or five times to follow Mr. Cormier’s commands.

   Finally, humiliated, Jesse complied with the demand and lowered his boxer shorts. No

   contraband was found because Jesse was never in possession of any. Despite Jesse having

   done nothing wrong, Dean King punished him with in-school detention.

15. It is apparent by Dean King’s and others failure to intervene and/or failing to voice or report

   the activities as being in clear violation of school policy, contrary to protocol established for

   the claimed examinations or searches, or otherwise acquiesced in or ignored the

   improprieties, thereby not only contributing to the environment that caused the offense and,

   in effect, legitimizing the strip search; indeed, but for the acts and omissions of the school

   employees and officials in either allowing and/or failing to report or intervene as the

   circumstances warranted, Jesse Boling was rendered incapable of making attempts to protect

   himself from what must have seemed wrong to him; but the presence and cooperation of

   regular school officials could only serve to make the claimant believe the invasion of his

   bodily integrity was proper. Plaintiff has suffered actual physical and emotional injuries and

   other damages and losses as described, entitling him to compensatory and special damages,

   in amounts to be proven at trial.

16. Plaintiff has incurred special damages, including medically related expenses and will

   continue to incur further medical and other special damages, related expenses, in amounts to

   be proven at trial.

17. Plaintiff is further entitled to reasonable attorney’s fees and costs pursuant to 42 U.S.C. §



                                                 5
Case 1:21-cv-02384-RMR Document 1 Filed 09/03/21 USDC Colorado Page 6 of 9




      1988, pre-judgment and post judgment interests and costs allowable by federal and state

      law.

18. In addition to compensatory, economic, consequential, and special damages, Plaintiff may

      be entitled to punitive damages (which may be pled through amendment at the appropriate

      time) against all Defendants under 42 U.S.C. § 1983.

                                       V. CAUSES OF ACTION

                                   FIRST CLAIM FOR RELIEF
      (42 U.S.C. § 1983 Fourth and Fourteenth Amendment Violation – Unlawful Search)
                                (Against Cormier, Hargrove and King)
19.       Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth

herein.

20.       Plaintiff had a constitutionally protected right to be secure in his person against

unreasonable intrusions into and searches of his body.

21.       Mr. Cormier’s strip search of Mr. Boiling violated his Constitutional rights. The search

was not supported by even reasonable suspicion and was clearly excessive in its scope.

22.       Mr. Hargrove and Mr. King were complicit in the illegal search of Mr. Boiling. Mr.

Hargrove and Mr. King clearly recognized that their presence lent legitimacy to the strip search

in the eyes of Mr. Boiling.

23.       As a direct and proximate cause and consequence of Mr. Cormier, Mr. Hargrove, and Mr.

King’s violation of Plaintiff's rights under the Fourth and Fourteenth Amendment, Plaintiff

suffered injuries in an amount to be proven at trial.

                              SECOND CLAIM FOR RELIEF

             (42 U.S.C. § 1983 – Constitutional Failure to Train and/or Supervise)

             (Against Defendant's Colorado Springs School District 11 and Thomas)


                                                  6
      Case 1:21-cv-02384-RMR Document 1 Filed 09/03/21 USDC Colorado Page 7 of 9




24.   Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth herein.

25.   Defendants Colorado Springs School District 11 and Mr. Thomas developed and maintained

      policies, procedures, customs, and/or practices exhibiting or resulting in a deliberate indifference

      to the Fourth and Fourteenth Amendment protected constitutional rights of persons in School

      District 11, which proximately caused the violation of Plaintiff’s constitutional rights.

      Specifically, the School District and Mr. Thomas failed to properly train its staff in relation to the

      appropriateness of strip searches.

26.   Defendants Colorado Springs School District 11 and Thomas maintained policies, procedures,

      customs, and/or practices that tacitly or explicitly authorized unlawful searches executed with

      excessive force, and failures to intervene, by members of the School District, including but not

      limited to, the failure to train on at least the following: respecting the Fourth and Fourteenth

      Amendments rights of students to be secure in their bodies. Only a few years before the School

      District had been put on notice of the constitutional requirements in relations to strip searches of

      students by the Joshua Carrier case at Horace Mann Middle School.

27.   In light of the duties and responsibilities of those law enforcement officers that participate in

      executing searches of students the need for specialized training and supervision is so obvious,

      and the inadequacy of training and/or supervision is so likely to result in the violation of

      constitutional rights such as those describe herein.

28.   Defendants Colorado Springs School District 11 and Thomas are liable for their failure to train

      and to appropriately supervise officers of the District 11.

29.   The inadequate training and supervision provided by Defendants Colorado Springs School

      District 11 and Thomas resulted from a conscious or deliberate choice to follow a course of

      action from among various alternatives available.



                                                        7
      Case 1:21-cv-02384-RMR Document 1 Filed 09/03/21 USDC Colorado Page 8 of 9




30.   If any training was given to Mr. Cormier, Hargrove, and King concerning the rights of students

      to be secure in their body Defendants Colorado Springs School District and Thomas knew or

      should have known that such training was reckless or grossly negligent and that misconduct in

      this area was almost inevitable.

31.   Defendants Colorado Springs School District 11 and Thomas have a duty to protect the

      constitutional rights of the members students from violations of those rights by members of the

      school.

32.   As a direct and proximate cause and consequence of Defendants Colorado Springs School

      District 11 and Thomas’s failure to train and supervise, Plaintiff suffered injuries, damages, and

      loses as set forth above.

                                         THIRD CLAIM FOR RELIEF

       42 U.S.C. sec. 1983 Fourteenth Amendment- Substantive Due Process-Invasion of Bodily

                                                        Integrity

                                            (Against All Defendants)

      33.       Plaintiffs hereby incorporates all other paragraphs of the Complaint as if fully set forth

      herein.

      34.       By strip searching Mr. Boiling, Mr. Cormier violated his right to be secure in his bodily

      integrity, a liberty interest protected by the Due Process Clause of the Fourteenth Amendment.

      35.       Defendants Hargrove, King, Thomas and School District 11 recklessly, with conscious

      disregard to the serious and obvious risk to the safety of students like Mr. Boiling, violated his

      rights to be secure in his bodily integrity by allowing the strip search to occur.

      36.       Defendants Hargrove, King, Thomas and School District 11 failed to properly and

      effectively train, supervise, and or/discipline their employees, including Mr. Cormier, regarding



                                                        8
Case 1:21-cv-02384-RMR Document 1 Filed 09/03/21 USDC Colorado Page 9 of 9




sexual abuse of students. This resulted in an unconstitutional invasion of Mr. Boiling’s bodily

integrity and a deliberate indifference to the substantial risk of serious harm to Mr. Boiling.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
his favor and against each of the Defendants, and award him all relief allowed by law,
including but not limited to the following:

  (a) Appropriate relief at law and equity;

  (b) Declaratory relief and other appropriate equitable relief concerning the unconstitutionality
      of Defendants’ actions as described herein;

  (c) Economic losses on all claims as allowed by law;

  (d) Compensatory and consequential damages, including damages for emotional distress,
      humiliation, loss of enjoyment of life, and other pain and suffering on all claims allowed
      by law in an amount to be determined at trial;

  (e) Punitive damages on all claims allowed by law and in an amount to be determined at trial;

  (f) Attorney’s fees and costs associated with this action, including expert witness fee, on all
      claims allowed by law;

  (g) Pre- and post-judgment interest at the appropriate lawful rate;

  (h) Any further relief that this court deems just and proper, and any other relief as allowed by
      law.

PLAINTIFF HEREBY DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.



                                                               /s Josh Tolini__________
                                                              Joshua Tolini
                                                              720 S. Tejon Street
                                                              Colorado Springs, CO 80903
                                                              (719) 227-0230
                                                              Attorneys for Defendants




                                                  9
